Citation Nr: 1108905	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-41 614	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

1.  Whether there was a timely request for waiver of recovery of overpayment of nonservice-connected pension benefits in the original calculated amount of $4985.00 (US dollars).  

2.  Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the original amount of $4985.00 (US dollars).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to September 1967.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Committee on Waivers and Compromises (Committee) in Milwaukee, Wisconsin.  

The issue of entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the original amount of $4985.00 (US dollars) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The appellant is in receipt of a nonservice-connected pension.  

2.  In 2008, the RO received information concerning his spouse's income along with his projected medical expenses which, upon review, caused an overpayment of benefits to the appellant.  

3.  The RO prepared a letter informing the appellant of the overpayment; the Debt Management Center prepared a letter informing the appellant of the exact amount of the overpayment and information concerning waivers of overpayments.

4.  The record indicates that the appellant did not receive the notification letters; there is clear and convincing evidence to rebut the presumption of regularity.

5.  The appellant sent a request for waiver of recovery of the overpayment to the RO in January 2009.


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of nonservice-connected pension benefits was filed by the appellant.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2010); 38 C.F.R. § 1.963(b), 20.305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the United States Court of Appeals for Veterans Claims (Court) that the Veterans Claims Assistance Act of 2000 (VCAA), (West 2002) is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation). Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in this portion of the Board's decision.  With respect to the notice provisions, the Board observes that a statement of the case and various notice letters have notified the appellant of any type of evidence needed to show his claim was timely filed.

The appellant seeks waiver of recovery of the overpayment of pension benefits.  The record reflects that, in 2007, the appellant had been in receipt of nonservice-connected pension.  In March 2008, the appellant submitted information to the VA that indicated that his income and medical expenses had changed; i.e., his wife began receiving more income due to an adjustment in her pension/SSA benefits and their medical expenses had decreased.  Shortly thereafter, the VA informed the appellant that an adjustment had been made and it was determined that an overpayment in pension benefits had occurred.  

Upon further processing of the information provided to it, the RO concluded that an overpayment in the amount of $4985.00 (US dollars) had been created, and it purportedly informed the appellant of this amount.  This occurred in June 2008.  Then one month later, in July 2008, the Debt Management Center purportedly informed the appellant that he could request a waiver of recovery of the overpayment amount but that such a request needed to be submitted within 180 days of the notice of overpayment from the Debt Management Center.  The Board notes that the July 2008 letter in the claims folder is dated July 4, 2008, which was a legal holiday.  

On January 5, 2009, the appellant spoke with the VA and provided additional information with respect to the income received by his wife.  Following that conversation, an additional overpayment of $1928.00 (US dollars) resulted, however, recovery of the debt was ultimately waived based on the principles of equity and good conscience.   

One month later, on February 20, 2009, the appellant submitted a formal waiver of overpayment.  After reviewing the request for overpayment, the RO concluded that the appellant's request for overpayment was not timely filed - it was not filed within 180 days as the appellant was instructed to do in July 2008.  As such, it determined that the request for a waiver could not be granted.  The appellant was notified and he subsequently filed a notice of disagreement.  

After the Milwaukee RO issued the Statement of the Case, in response to the notice of disagreement, the appellant submitted a statement from an employee of the Alabama Department of Veterans Affairs.  In that statement, the accredited representative stated that both copies of the June 2008 notification was sent to the Alabama Department of Veterans Affairs, and that it was therefore not received by the appellant.  The representative could not account for why the Veteran had not received the July 2008 letter.  

According to the applicable governing legal criteria, the maximum rate of pension is reduced by the amount of countable annual income of the veteran and, if applicable, his/her spouse.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.23(b) (2010).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272 (2010).  See 38 C.F.R. § 3.271(a) (2010).  Under certain circumstances, some monetary amounts, including unreimbursed medical expenses, will be excluded from countable income for the purpose of determining entitlement to improved pension.  38 C.F.R. § 3.272(g) (2010).

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2010).  Pursuant to 38 C.F.R. § 3.660(b)(1) (2010), where pension payments were made at a lower rate because of anticipated income, pension compensation may be increased in accordance with the facts found but not earlier that the beginning of the appropriate 12-month annualization period if satisfactory evidence is received with the same or next calendar year.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002 & Supp. 2010); 38 C.F.R. § 1.962 (2010).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a) (2010).  Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c) (West 2002 & Supp. 2010); 38 C.F.R. § 1.963 (2010).

A request for waiver of indebtedness must be made within 180 days following the date of notice of the indebtedness issue by VA to the debtor.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2010); 38 C.F.R. § 1.963(b)(2) (2010).  That is, under the applicable statute, 38 U.S.C.A. § 5302(a), the application for waiver should be made within 180 days from the date of notification of indebtedness by the Secretary to the payee, or within such longer period as the Secretary determines is reasonable in a case in which the payee demonstrates to the satisfaction of the Secretary that such notification was not actually received by such payee within a reasonable period after such date.

Under the applicable regulation, 38 C.F.R. § 1.963(b)(2) (2010), a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.

In support of his claim, the appellant essentially argues that he did not receive the initial notification concerning the request for a waiver, and that he should not be penalized because the RO, in his belief, failed to ensure that the waiver information was sent to the appropriate address.  He has further indicated that if he had known that he had a time limit to submit his request for a waiver, he would have submitted said waiver in a timely manner.  

With regard to the presumption of regularity, as stated by the United States. Court of Appeals for Veterans Claims (Court) in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of administrative regularity dictate a presumption that Government officials 'have properly fulfilled their official duties.'"  The Court has applied the presumption of regularity to various processes and procedures throughout the VA administrative process.  Jones v. West, 12 Vet. App. 98, 100-02 (1998).  The presumption of regularity is not absolute; however, it may be overcome only by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  A claimant's mere statement of nonreceipt of the applicable notice is insufficient for rebutting the presumption of regularity.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001).

In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court noted that VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach.  In addition, according to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record. 38 C.F.R. § 3.1(q).  However, when the claimant submits "clear evidence to the contrary" to the effect that VA's "regular" mailing practices were not followed or were not regular, the Secretary is no longer entitled to the benefit of the presumption of regularity.  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  The burden then shifts to the Secretary to show that the document in question was mailed to the claimant.  Id.  But in the normal course of events, it is generally the claimant's burden to keep VA apprised of his whereabouts.  If he does not do so, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Here, the Board finds that "presumption of regularity" is rebutted by clear and convincing evidence that the appellant did not receive the original notification letter concerning the possible debt and the letter from the Debt Management Center concerning the amount of the debt along with the process of requesting a waiver.  While it is true that none of the letters addressed to the appellant have been returned as "undeliverable", the appellant's accredited representative has indicated that the June 2008 letter intended for the appellant was provided to the representative by mistake.  The Board finds the representative's statement credible and probative.  This statement, along with the appellant's near-immediate action on all other action letters sent to him by the RO, strongly suggest that the appellant did not receive the documents in question.  Moreover, the second letter was purportedly sent to the appellant on July 4, 2008, a legal holiday.  As the letter could not have been sent on that day, it is unclear when and if the letter was actually mailed to the appellant.  In light of this, the Board finds that the presumption of regularity is rebutted with respect to VA furnishing notice to the appellant of his right to request a waiver.  Accordingly, on review of the record and resolving all doubt in the appellant's favor, the Board finds that the appellant's January 2009 waiver request was timely.


ORDER

The appellant's claim for a waiver of recovery of an overpayment of nonservice-connected pension benefits in the original amount of $4985.00 (US dollars) is timely.  The appeal is granted to that extent only.


REMAND

Having decided that the appellant has submitted a timely waiver request, the appeal must be returned to the DMC/RO/AMC so that a determination can be made as to whether a waiver of recovery of the overpayment should be granted.  As the appellant's waiver request was previously denied as untimely received, the issue of entitlement to waiver of recovery of overpayment of nonservice-connected pension benefits in the original amount of $4985.00 (US dollars) is remanded for initial adjudication by the agency of original jurisdiction.  Further appellate review by the Board with regard to the appellant's waiver claim must be deferred pending formal adjudication of this issue.  While some of the assessed overpayment in question may have been recouped, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), VA should consider the question of waiver of the entire overpayment in the calculated amount of $4985.00 (US dollars).

Accordingly, the case is REMANDED for the following actions:

1.  The DMC/RO/AMC should request an up-to-date financial status report listing all monthly income, monthly expenses, and assets (to include bank account information) from the appellant.

2.  Thereafter, the Committee on Waiver of Indebtedness should adjudicate the appellant's request for a waiver of recovery of overpayments in the original amount of $4985.00 (US dollars) with express consideration of the provisions of 38 C.F.R. §§ 1.962, 1.963, 1.963(a), and 1.965(a) (2010), and each element of the equity and good conscience standard.  A formal, written record of the Committee's decision should be prepared and incorporated into the claims folder.

3.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond, and the case should thereafter be returned to the Board for appellate review as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


